1

2

3                                UNITED STATES DISTRICT COURT

4                                        DISTRICT OF NEVADA

5                                                    ***

6     RONALD COLLINS,                                      Case No. 3:16-cv-00111-MMD-WGC

7                                       Plaintiff,                         ORDER
             v.
8
      JOSHUA COLLINS, et al.,
9
                                   Defendants.
10

11   I.     INTRODUCTION

12          This order addresses Plaintiff Ronald Collins’ pending objections to United States

13   Magistrate Judge William G. Cobb’s rulings on pretrial issues. Because Plaintiff filed

14   replies in support of his objections in violation of LR IB 3-1(a), and the Court moreover

15   finds these replies to be unnecessary given the opportunities Plaintiff has had to brief

16   these issues, the Court will strike these reply briefs. (ECF Nos. 140, 171, 230.) See LR IB

17   3-1(a) (“Replies [in support of objections] will be allowed only with leave of court.”)

18   II.    LEGAL STANDARD

19          Magistrate judges are authorized to resolve pretrial matters subject to district court

20   review under a “clearly erroneous or contrary to law” standard. See 28 U.S.C. §

21   636(b)(1)(A); see also Fed. R. Civ. P. 72(a); L.R. IB 3-1(a) (“A district judge may reconsider

22   any pretrial matter referred to a magistrate judge in a civil or criminal case pursuant to LR

23   IB 1-3, where it has been shown that the magistrate judge’s ruling is clearly erroneous or

24   contrary to law.”). “A finding of fact is clearly erroneous if it is (1) illogical, (2) implausible,

25   or (3) without support in inferences that may be drawn from the facts in the record.” Red

26   Lion Hotels Franchising, Inc. v. MAK, LLC, 663 F.3d 1080, 1087 (9th Cir. 2011) (citation

27   and quotation marks omitted). But a magistrate judge’s pretrial order issued under 28

28   U.S.C. § 636(b)(1)(A) is not subject to de novo review, and the reviewing court “may not
1    simply substitute its judgment for that of the deciding court.” Grimes v. City & County of

2    San Francisco, 951 F.2d 236, 241 (9th Cir. 1991).

3    III.   DISCUSSION

4           The Court addresses Plaintiff’s currently pending objections to Judge Cobb’s

5    decisions in chronological order.

6           A.     ECF No. 117

7           Plaintiff objects to Judge Cobb’s denial of his motion for pictures of the food slot

8    door “to be taken at scale” (ECF No 106) and Judge Cobb’s subsequent denial of his

9    motion for reconsideration (ECF No. 113). (ECF No. 117.) The gist of this discovery

10   dispute is Plaintiff’s request for pictures of the food slot located at Unit 7b cell 31 where

11   Plaintiff’s arm was allegedly injured by Defendant Collins. (ECF No 85 at 2.) Defendants

12   respond that they cannot allow Plaintiffs to take pictures in the area of the housing unit for

13   safety and security reasons, but offered four pictures taken of the requested area. (ECF

14   No. 95.) In his reply in support of his motion, Plaintiff claimed that Defendants’ counsel in

15   an August 16, 2018 call (the day after Defendants filed their response (ECF No. 95) agreed

16   to permit Plaintiff to take 2 pictures of him “at the cell door to show the court and the jury

17   in this case how the low food slot door is located off the floor.” (ECF No. 101 at 2.) Judge

18   Cobb agreed with Defendants and denied Plaintiff’s motion, finding that the four photos

19   provided are sufficient. (ECF No. 106.)

20          Plaintiff then moved for reconsideration, arguing that he needed 2 pictures to be

21   taken to scale for him to demonstrate that “with the cell food slot being two foot off the

22   floor (ground) it would be almost impossible for Plaintiff to have haven attempting to grab

23   Defendant Collins’ keys as he had claimed.” (ECF No. 111 at 2.) Plaintiff also challenges

24   Defendants’ claim of security threats in taking Plaintiff to the unit cell to take pictures. (Id.

25   at 4.) Judge Cobb denied that motion, finding “the pictures that Defendants produced (ECF

26   No. 95) adequately depict the location of the food slot in relation to the cell door.” (ECF

27   No. 113 at 1.)

28

                                                    2
1           Plaintiff cannot show that Judge Cobb was clearly erroneous in his finding. Indeed,

2    the pictures provided (ECF No. 95-1) sufficiently depict the location of the food slot door

3    in relation to the floor. The Court therefore overrules Plaintiff’s objection. (ECF No. 117.)

4           Defendants’ motion for extension of time to respond to Plaintiff’s objection (ECF

5    No. 124) is granted nunc pro tunc. However, the Court notes that Defendants did not file

6    a response.

7           B.     ECF No. 125

8           Plaintiff contends that Judge Cobb has refused to assist him in obtaining needed

9    documents or in allowing him to review files in Defendants’ possession, including refusing

10   to recognize that he satisfied the meet and confer requirement by sending letters to

11   Defendants’ counsel pursuant to LR IA 1-3(f). (ECF No. 125.) Defendants respond by

12   reiterating Plaintiff’s failure to comply with the local rules and failure to follow Judge Cobb’s

13   instructions on what Plaintiff needed to do to renew his motion to compel. (ECF No. 137.)

14          Judge Cobb had found that Plaintiff did not satisfy the meet and confer requirement

15   when he sent what was essentially a demand letter and did not receive a response. (ECF

16   No. 123 at 2-3.) LR IA 1-3(f)(1) excepts from the meet and confer requirement of “face-to-

17   face [conversation] or via telephone or via video conference” cases where an incarcerated

18   individual like Plaintiff is appearing pro se. However, Plaintiff is still required to “meet and

19   confer” which “means to communicate directly and discuss in good faith the issues

20   required under the particular rule or court order.” LR IA 1-3(f). Judge Cobb did not clearly

21   err in finding that Plaintiff’s letter did not satisfy this meet and confer requirement.

22          Judge Cobb further found that Plaintiff’s request for the entire grievance file for him

23   to identify what is relevant so he would not have to rely on defense counsel’s determination

24   as to what is relevant is unreasonable. In particular, Judge Cobb reminded Plaintiff that

25   he should follow Judge Cobb’s guidance when he denied Plaintiff’s initial motion to

26   compel—that Plaintiff “defer requesting a court order to review his grievance file until he

27   has a print out of all his grievances and compares that with the grievances Defendants

28   are providing him in discovery.” (ECF No. 123 at 2.) Instead of complying with Judge

                                                    3
1    Cobb’s instructions, Plaintiff filed his objection. The Court finds that Judge Cobb’s ruling

2    was not clearly erroneous and overrules Plaintiffs objection.

3           C.      ECF Nos. 154 and 156

4           Plaintiff’s motion to withdraw and strike his objection (ECF No. 156), which

5    Defendants do not oppose (ECF No. 160), is granted. Plaintiff’s objection (ECF No. 154)

6    will be stricken.

7           D.      ECF No. 157

8           Plaintiff objects to Judge Cobb’s decision to deny his motion to deem Defendants

9    to have admitted to claims three and four and to grant Defendants’ motion to amend their

10   answer to respond to these two claims.1 (ECF No. 157.) Plaintiff challenges Judge Cobb’s

11   finding that Defendants had good cause for the delay in not responding to these claims

12   when they had a year to file their answer, and that Plaintiff would not be prejudiced by the

13   delay. (Id. at 2-5.) Plaintiff also reiterated his argument that Defendants had been aware

14   of these two claims for over a year when they responded to his motion for injunctive relief.

15   (ECF No. 154 at 2; ECF No. 157 at 2.) However, Judge Cobb noted Defendants’ counsel’s

16   explanation that “the oversight was an inadvertent clerical error and the full complete

17   answer she intended to file was not filed for unknown reasons.” (ECF No. 155 at 2.)

18   Regardless, Judge Cobb found that even though Defendants “did not formally respond to

19   plaintiff’s claims 3 & 4, it appears that consistently throughout this litigation counts III and

20   IV have been defended.” (Id.) Plaintiff has not demonstrated that Judge Cobb made a

21   clear error in granting Defendants leave to amend their answer. Thus, his objection is

22   overruled.

23          Plaintiff also objected to Judge Cobb’s denial of his motion to compel discovery

24   responses. (ECF No. 157 at 5-7.) In particular, he argues that Judge Cobb committed

25   clear error in not compelling production of documents in response to his “request for

26   production of documents (set one) ECF No. 121 Exhibit F” (“Document Requests”). (Id. at

27
                    included an objection to Judge Cobb’s denial of his motion to compel
            1Plaintiff
28   discovery (ECF No. 157 at 5-7).
                                                    4
1    6.) Plaintiff asserts that request no. 1 asks for his “Doc 2020 Classification result forms

2    from 2000 to present 2018[,]” while “request no 2-through 16 requested documents tape

3    recordings.” (Id.) Defendants’ response argues that Judge Cobb overruled their opposition

4    to Plaintiff’s failure to follow procedural requirements and directed Defendants to respond

5    to a majority of the Document Requests. (ECF No. 164 at 7.)

6           Judge Cobb did not deny Plaintiff’s Document Requests as he contends in his

7    objection. Plaintiff’s motion to compel addressed only the following 9 of the requests in his

8    Document Requests and not the full list of Document Requests as Plaintiff now asserts in

9    his objection: nos. 1, 2, 3, 5, 6, 7, 8, 11, and 16. (ECF No. 121 at 5-12.) Judge Cobb

10   granted Plaintiff’s motion to compel, and directed Defendants to provide supplemental

11   responses to 7 of the 9 disputed requests: nos. 1, 2, 3, 6, 7, 11, 16 (and one—request no.

12   8—was denied moot based on Plaintiff’s voluntary withdrawal of his motion as to this

13   request). (ECF No. 155 at 4-5.) Thus, Plaintiff’s objection has no merit and is overruled.

14          E.     ECF NO. 228

15          Plaintiff asserts that he objects to Judge Cobb’s “report and recommendation” as

16   to two discovery disputes. Because Plaintiff’s objection challenges Judge Cobb’s decision,

17   not his “report and recommendation,” the Court will consider Plaintiff’s objection under LR

18   IB 3-1. The Court will address the two issues raised in Plaintiff’s objection.

19          First, Plaintiff argues that Judge Cobb should have granted his request for an

20   adverse inference instruction, contending that Defendants have destroyed documents that

21   they were required to save. (ECF No. 228 at 4.) Plaintiff insists that Defendants’ response

22   to request no. 11 of the Document Requests that “no video or paperwork can be located

23   regarding Plaintiff’s claim two” is contrary to Defendant Baca’s response to his grievance

24   indicating that “he had reviewed the staff reports.” (Id. at 2-3.) Judge Cobb asked

25   Defendants’ counsel to verify that no investigative reports exist and confirm in a

26   supplemental response to Plaintiff’s request no. 11, but found there was no basis to

27   impose an adverse inference instruction against Defendant Hightower. (ECF No. 224 at

28

                                                   5
1    5.) Plaintiff has not demonstrated how this ruling is clearly erroneous since there is no

2    evidence that Defendant Hightower destroyed or failed to retain evidence.

3           Second, Plaintiff argues that Judge Cobb should not have permitted Defendants to

4    offer only what Defendants contend is the relevant portion of a video (“Copy”) in support

5    of summary judgment, and instead should have directed production of the complete video.

6    (ECF No. 228 at 4-5.) Judge Cobb has ascertained that the original video could not be

7    downloaded but was copied, and that the Copy contains footage from the relevant time

8    frame, and ordered Defendants to provide a declaration from the person who made the

9    Copy—the Warden’s secretary—to explain “what steps she undertook to copy the video

10   from the computer playing the original video footage and whether the copy of the video

11   depicts the same events captured on the original video footage.” (ECF No. 224 at 4.)

12   Judge Cobb additionally directed that a revised video be submitted to include the time

13   before 12:22 p.m. and after 12:42 p.m., which is the timeframe provided by Officer Collins

14   in his report, and that the Warden or Associate Warden verified the Copy with the original

15   video to ensure there isn’t any missing footage. (Id.) Given these inquiries and directives

16   from Judge Cobb to address the issue of whether the Copy accurately reflects the original

17   video on a computer that could not be downloaded, Plaintiff has not demonstrated that

18   Judge Cobb’s decision is clearly erroneous.

19   IV.    CONCLUSION

20          In sum, the Court overrules Plaintiff’s objections (ECF Nos. 117, 125, 157, 228).

21   The Court will strike the reply briefs related to these objections (ECF Nos. 171, 140, 230).

22          Plaintiff’s motion to withdraw and strike his objection (ECF No. 156) is granted.

23   Plaintiff’s objection (ECF No. 154) will be stricken.

24   ///

25   ///

26   ///

27   ///

28   ///

                                                   6
1          Defendants’ motion for extension of time to respond to Plaintiff’s objection (ECF

2    No. 124) is granted nunc pro tunc.

3          DATED THIS 17th day of June 2019.

4

5                                                  MIRANDA M. DU
                                                   UNITED STATES DISTRICT JUDGE
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                               7
